DISMISS; and Opinion Filed May 18, 2015.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00618-CR

                              JOHN ALLEN ENGLISH, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court At Law No. 1
                                   Kaufman County, Texas
                              Trial Court Cause No. 32068CC

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Fillmore
          A jury found John Allen English guilty of one count of manslaughter and two counts of

aggravated assault with a deadly weapon. The trial court assessed punishment on each count,

enhanced by one prior felony conviction, at forty years’ imprisonment. The trial court also

assessed a $5,000 fine on the manslaughter conviction. The sentences were imposed in open

court on October 6, 2014. The documents before the Court do not reflect that a motion for new

trial was filed; therefore, appellant’s notice of appeal was due by November 5, 2014. See TEX.

R. APP. P. 26.2(a)(1). Appellant filed a pro se notice of appeal; the certificate of service is dated

April 23, 2015 and it is file-stamped May 14, 2015. We conclude we lack jurisdiction over the

appeal.

          “Jurisdiction concerns the power of the court to hear and determine a case.” Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must
be legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See

id. at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 697–97 (Tex. Crim. App. 2008)). To invoke this Court’s

jurisdiction, an appellant must file his notice of appeal within the time provided by the Texas

Rules of Appellate Procedure. See Blanton, 369 S.W.2d at 902; Olivo, 918 S.W.2d at 522; see

also TEX. R. APP. P. 26.2(a) (time to file notice of appeal); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam).

       Appellant’s May 14, 2015 notice of appeal is untimely because it was filed more than

thirty days after his October 6, 2014 sentencing date, leaving us without jurisdiction over the

appeal. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d at 210. Accordingly, we

dismiss the appeal for want of jurisdiction.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150618F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN ALLEN ENGLISH, Appellant                        On Appeal from the County Court At Law
                                                     No. 1, Kaufman County, Texas
No. 05-15-00618-CR        V.                         Trial Court Cause No. 32068CC.
                                                     Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                         Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 18th day of May, 2015.




                                               –3–